UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6301


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTONIO BRANCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:01-cr-00061-HCM-1)


Submitted:   May 31, 2012                   Decided:   August 2, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Branch, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio     Branch   appeals      the   district       court’s   order

denying   his    18   U.S.C.   § 3582   (2006)      motion   for    reduction   in

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Branch, No. 4:01-cr-00061-HCM-

1 (E.D. Va., Jan. 31, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                        2